Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Payne et al. (US 2010/0171229) represents the closest prior art to the claimed invention.
As to claim 1, Payne does not disclose, nor does the prior art teach or suggest the invention as claimed, in particular that the extending tube has a plurality of positioning blocks; the extending portion can be suspended on the extending tube by the plurality hooks and the plurality positioning blocks, therefore a distance can be formed between and a bottom of the float the heated plate.
As to claim 11, Payne does not disclose, nor does the prior art teach or suggest the invention as claimed, in particular that the float is consisted of an upper casing and a lower casing, the extending portion is located at the upper casing, and the plurality of concave portions are disposed on the upper casing; wherein the float has a plurality of hollow convex portions, the hollow convex portions are disposed on the upper casing, and each of the concave portions is formed by the adjacent convex portions; wherein the plurality of recesses are symmetrically disposed on the upper casing, therefore the assembly of the float is provided with a foolproof effect.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785